Title: To James Madison from the Republican Citizens of Plymouth, Massachusetts, 23 July 1812 (Abstract)
From: Republican Citizens of Plymouth, Massachusetts
To: Madison, James


23 July 1812. Submit the following address, which was “unanimously adopted.”
“It is with the most painful emotions on the present occasion, that we feel it our duty to address the President of the United States. We should not interrupt his uniform, firm procedure in establishing & securing the rights of his Country; but we are constrained to this measure to evince to him, to the administration generally, & to the legislative body, our contempt, indignation, & abhorrence at the modes of conduct exhibited by the majority of this town, who have undertaken to give an expression of the sentiments of its inhabitants: & that in a tone & language as if we were all ripe for rebellion against the constituted authorities: as if we were ready to succumb to the infamous claims of the most insolent nation on earth; & to return to that barbarous state of colonization from which we were so lately emancipated by the fortitude, the swords & the blood of our Ancestors.
“Be assured, Sir, that in our opinion, those resolutions, & the memorial accompanying them, emanated from a virulent principle of faction & toryism that has attached to the rulers of this town from the end of the Revolution to this moment. That some of those leaders have been uniform Tories, born & nurtured in the principles; & others, professing patriotism, but who are apostates of the bitterest cast.
“We are in a minority at the Hustings, & our opposers shew votes procured by means we should blush to adopt; yet the Federal Administration may rest satisfied that the inhabitants of the ancient town of Plymouth, the moment they see the views & designs of the federal faction will abandon them. And even at this moment, while we are surrounded with threats, menaces & abuse we have sufficient moral sentiment, civil & municipal feelings, & physical strength to evince to these people that the virulence of their British principles must evaporate & expire on their paper resolutions.
“Be assured, Sir, that there are sixty thousand free born citizen soldiers of Massachusetts who are convinced that we have drank the British cup of humiliation to its last dregs: & that we are ready to show that nation, & the rebellious incendiaries of our own Country, that having once had fortitude sufficient to procure our emancipation, we have firmness enough to maintain our Independence.
“We embrace the opportunity forced on us by the oppositionists to Government to express our deep regret that such causes should propel us to address you: But the deepest conviction of the duty we owe ourselves—our families—our Country—& our God makes it irresistible. And while we deplore the infatuated counsels of men who seem to merge all pride of character, all dignity of human nature, all moral sentiment, & all religious principle, either in mercantile cupidity, or an avarice of Ambition, still more detestable, we pledge ourselves that we will support the constituted authorities; the individuals who compose them; & above all, the precious instrument under which they act, that Constitution sanctioned & signed by a Washington—a Franklin—& other departed worthies, whose indignant shades frown with a severity, that interrupts their heavenly enjoyments, upon a set of men—factionists—terrorists & almost rebels, who in language, in action, expression & sentiment totally depart from the legacy of the Father of his Country, whose name they daily blaspheme by professing to be his disciples. Were they such, would they violate his last expressions of Union? Would they attempt, contrary to his injunctions, to sever the union of these States? Would they contemplate a New England monarchy? Would they mark the Hudson as the boundary of the Northern Confederacy? Would they distinguish the Alleghany mountains as a line drawn by Providence beyond which the power even of the benevolence of Deity should not extend the freedom & happiness of man; & that the citizens who have peopled that wilderness, & made it to blossom as the rose, should be considered as the outcasts of society? No, Sir! we cherish them as brethren, we revere them as Patriots, & respect them for their manly exhibit of freedom of sentiment, & of action.
“Nor will be [sic] forbear to utter our sentiments of horror on, not only the impolicy, but the wickedness discoverable in the malignant observations in conversation & in the public gazettes, on our Sister States, south of the Delaware; & the virulent effusions of wrath against their distinguished & enlightened inhabitants: a separation from whom, either by territorial limits, or the broader expansion of fraternal affection—we should deplore as the greatest of all calamities.
“We further embrace this moment to express our utmost detestation of an avowed necessity & determination to divide these States, as announced without disguise in the shameless papers of Boston. Nor can we avoid to revolt at the idea of Governor Strong’s expression in his proclamation for a fast in this Commonwealth that Great Britain has ‘for generations been the bulwark of the religion we profess.’ We feel this to be a deep & insidious reflection on the character of our Ancestors, whose memories we revere: who landed on this desolate spot, in a dreary season, fleeing from the persecutions of British hierarchical tyranny; & no sooner having escaped that, were pursued with all the civil abuse, rigor & oppression that a powerful nation could pour on a young weak & powerless people. But while yet young, so dreadful was this oppression, that we rose, like Hercules from his cradle and strangled the snake. And though like the Hydra it renews itself, yet again, like Hercules we will assist you to destroy the monster, & to cleanse the Augean stable: and if they reduce us to the deplorable necessity we will lift the Club, which if we must do, shall be wielded with effect that will be truly Herculean.
“The suggestions in the Plymouth memorial & resolutions, relative to French connection, we conceive only introduced to excite popular feeling. We are conscious that it is not only your policy, but the genius & feeling of the American people, in the language of the immortal Jefferson, to have ‘Peace with all nations, entangling alliances with none.’ Happily our distance, separated by an immense ocean, frees us from the necessity of any alliance with European nations but on principles of commercial reciprocity. And we equally detest the abuses on our Commerce from one belligerent as from another. But still we consider there are gradations of political feeling, of national sentiment—& of general violation, that create a marked & distinguished exhibition of national character. And while France has been making daily inroads on our commerce, which touches the sensibilities of the nation in a keen point; yet the similar violence of Great-Britain as to property, & the thousand-fold horror of their impressment of our seamen seem to sink the commercial aggressions of the former power comparatively to nothing. Sir, we consider property as a bauble to freedom, we consider the inestimable privilege of one citizen to his inheritance ‘to roam the world at large,’ as paramount to uncounted wealth.
“Sir, take with you, if you please, with this address the assurances of our personal respect for your character—for the bland manners that surround you in private life—for the mild, yet dignified sentiments of your political conduct, while yet in deliberative assemblies—& for the cool fortitude which exhibits you to the admiration of the world in your present situation of first magistrate of the Independent States of America.”
